Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant's submission dated 12/7/21 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/21, 12/7/21, 5/17/22 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "lens element" of claims 47-50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, it is not clear what applicant intends by the "bypassing distance".
In claim 38, it is not clear how the "total-reflection surfaces" structurally relate to the rest of the apparatus. In particular, it is not clear until claim 39 that the total-reflection surfaces are part of the collimator optics. 
The scope of claim 40 is undefined for two reasons; one, because of the use of "in particular" and "particularly" as it is not clear if what follows is intended to be limiting of not, and two, because the upper limit is undefined as the claim attempts to include any diameter greater than 100mm. 
In claim 50, it is not clear what applicant intends by "in each case" as it is not clear what the cases are. Further, it is not clear if "a lens element" is also intended to be a clause for "in each case" or not. 
Further regarding claim 50, it is not clear if the "lens element" is intended to be the same element as the "first lens element" and the "second lens element" or the claim scope includes three distinct lens elements. Clarification is kindly solicited.
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAR (US 9022610).
Regarding claim 31, MAR discloses a luminaire (FIG.s 1-10) for illuminating building spaces or building part-spaces (intended use in preamble) comprising a light source, which has at least one LED (5 FIG. 2), as well as a collimator optics (such as 2' FIG. 2) and a reflector (such as 1 FIG. 2), wherein a radially inner light fraction emitted by the light source hits the collimator optics and is focused thereby, and wherein a radially outer light fraction emitted by the light source bypasses the collimator optics, hits the reflector and is focused thereby (see FIG.s 5, 8, 10).
Regarding the intended use in the preamble, it is noted that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (see Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81). In this case, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the luminaire of MAR is capable illuminating building spaces during its intended operation. 
Regarding the functional limitation "focused", it is first noted that light being focused is understood as increasing the convergence of the beam, such as going from a divergent beam to a less divergent or collimated beam or get focused to a point. 
It is further noted that applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). 
Regarding claim 32, although MAR does not explicitly show the cavity on the light entry surface, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a cavity on the light entry surface of the collimator optics in order to achieve a desired light coupling efficiency between the light source and the optics. 
Regarding claim 33, absent persuasive evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size for the cavity and light source, such that in a direction transverse to an optical axis of the collimator optics, the cavity has a dimension that exceeds a dimension of the light source, in accordance to a preferred structural arrangement and light coupling efficiency.
Regarding claim 34, MAR further discloses the collimator optics is arranged such that its portion closest to the light source is arranged at a bypassing distance (understood as a distance) from the light source along an optical axis of the collimator optics.
Regarding claim 35, MAR further discloses the light source is arranged in a focal point of the reflector (evident of collimation, FIG. 5), which is parabolic or substantially parabolic (evident of shape).
Regarding claim 36, MAR further discloses the reflector extends, by its portion facing the light source, as far as to, or as far as to the vicinity of, an arrangement plane of the light source (as shown in FIG. 5).
Regarding claim 37, MAR further discloses the reflector extends as far as to the vicinity of an inner wall of a housing of the luminaire (as shown in FIG. 2).
Regarding claim 38, MAR further discloses the radially inner light fraction can be divided into a central light beam and a light beam surrounding said central light beam (FIG. 5), wherein the central light beam impinges on a lens portion (2 FIG. 2) the collimator optics, and the surrounding light beam is focused by means of total-reflection surfaces (see portion 4 FIG. 2).
Although MAR does not explicitly show focusing by the portion or refer to its surfaces as total-reflection surface, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the structure of the prior art is the same as the claimed structure and the claimed function would yield from the arrangement of the light source in relation to the claimed structure, and therefore, one of ordinary skills in the art before the claimed invention was effectively filed would have interpreted the optics of MAR as a functionally and structurally equivalent of the claimed optics, and absent any significant structural details of the surfaces in the claim language, any modification or alteration of this element to perform the same function is within the ordinary skills in the art. 
Regarding claim 39, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to extend the reflector such that,  in the direction of its optical axis, the reflector has an axial installation height that exceeds an axial installation height of total-reflection surfaces of the collimator optics, in order to achieve a desired structural integrity. 
Regarding the total-reflection surfaces, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the structure of the prior art is the same as the claimed structure and the claimed function would yield from the arrangement of the light source in relation to the claimed structure, and therefore, one of ordinary skills in the art before the claimed invention was effectively filed would have interpreted the optics of MAR as a functionally and structurally equivalent of the claimed optics, and absent any significant structural details of the surfaces in the claim language, any modification or alteration of this element to perform the same function is within the ordinary skills in the art. 
Regarding claim 40, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal size for the optics, such that the collimator optics has a maximum external diameter that is greater than 30 mm, in particular greater than 35 mm, more particularly greater than 40 mm, more particularly greater than 45 mm, more particularly greater than 50 mm, more particularly greater than 55 mm, more particularly greater than 60 mm, more particularly greater than 70 mm, more particularly greater than 80 mm, more particularly greater than 90 mm, more particularly greater than 100 mm.
Regarding claim 41, MAR further discloses the luminaire provides a rotationally symmetrical light distribution (evident of FIG. 1).
Regarding claim 42, MAR further discloses the collimator optics is fastened to the reflector (at least when the assembly is put together).
Regarding claim 43, MAR further discloses the collimator optics comprises a positioning flange (as shown in FIG.s 1-5).
Regarding claim 44, MAR further discloses the collimator optics extends, by its positioning flange, as far as to the vicinity of an inner wall of the reflector in the region of its free end portion that is at a maximum distance from the light source (as shown in FIG. 5).
Regarding claim 45, MAR further discloses the radially outer light fraction passes through the positioning flange after being reflected on the reflector (as shown in FIG. 10).
Regarding claim 46, MAR further discloses the reflector is fastened to a housing of the luminaire (as shown in FIG. 2).
Claim(s) 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAR in view of JURIK (US 8496354).
Regarding claim 50, MAR discloses a system for providing building luminaires (FIG.s 1-10) comprising a luminaire, wherein each of the two luminaires comprises a light source (5 FIG.s 1-10), which has at least one LED, as well as a collimator optics (2 FIG.s 1-10) and a reflector (1 FIG.s 1-10), wherein, in each case, a radially inner light fraction emitted by the light source hits the collimator optics and is focused thereby, and wherein, in each case, a radially outer light fraction emitted by the light source bypasses the collimator optics, hits the reflector and is focused thereby, and wherein the luminaire for is capable of providing a first light distribution and a second light distribution that is different from the first light distribution (such as shown in FIG.s 3, 5, 8).
MAR does not explicitly show the luminaire being first and second luminaires, and a lens element arranged on the side of the collimator optics facing away from the light source in the light path, such that the first luminaire for providing the first light distribution has a first lens element, and wherein the second luminaire for providing the second light distribution that is different from the first light distribution has a second lens element.
JURIK teaches first and second luminaires (see FIG. 2), and each having a lens element (such as 123 FIG. 7) arranged on the side of an optics  (122 FIG. 7) facing away from a light source (106 FIG. 7) in a light path including a reflecting element (126 FIG. 7), such that the first luminaire capable of providing a first light distribution has a first lens element, and wherein the second luminaire capable of providing a second light distribution that is different from the first light distribution has a second lens element.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a lens element, such as taught by JURIK, with the luminaire of MAR in order to achieve a desired illumination profile. 
Regarding first and second luminaires, as evidenced by JURIK, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ multiple luminaire in accordance to a preferred illumination profile optimal for a desired application of the system. 
Regarding claim 47, MAR does not explicitly show a lens element. 
JURIL teaches a luminaire comprises a lens element downstream of an optics in the light path (as shown in FIG. 7).
The motivation to combine is the same as provided for claim 50 above. 
Regarding claim 48, absent persuasive evidence that the claimed lens type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable lens, such that the lens element is in the form of a divergent lens, in accordance to a preferred application of the luminaire.
Regarding claim 49, JURIK further discloses the lens element comprises a concavely curved light entry surface and a planar or slightly convexly curved light exit surface (as shown in FIG. 7).
The motivation to combine is same as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11199306, US 11149920, US 2021/0018164, US 9719664, US 9696007, US 9523480, US 9500324, US 9249950, US 8746920. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875